Citation Nr: 1531307	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1952 to August 1956, February 1962 to February 1970, and November 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, he was exposed to herbicides during service. 

2.  The Veteran is diagnosed with Parkinson's disease, which is presumptively associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Given the favorable outcome of the appeal, which is a full grant of benefits sought the need for further discussion of how VA fulfilled the duties to notify and assist is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era (i.e. January 9, 1962 to May 7, 1975).  38 C.F.R. § 3.307 (2014).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Parkinson's disease is one of the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2014). 

In adjudicating appeals, it is the Board's responsibility to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  When assessing credibility, the Board may properly consider inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis 

The Veteran is not claiming that his Parkinson's disease has existed since service; rather he asserts that it is related to herbicide exposure during his active service.  Specifically, he states that in early 1974 he flew aboard a carrier onboard delivery (COD) from the USS Kitty Hawk to the Philippines for an engine exchange, during which he stopped in Da Nang, Vietnam for approximately 24 hours.  

VA and private treatment records indicate that the Veteran was diagnosed Parkinson's disease.  Accordingly, the first Shedden element is satisfied. 

With respect to the second Shedden element, the Veteran repeatedly and consistently reported that in early 1974 he flew from the USS Kitty Hawk to the Philippines and that during the flight he had a brief layover in Da Nang.  The Board notes that the Veteran's DD Form 214 indicates that his rating was as an Aircraft Mechanic.  Accordingly, it is facially plausible that his duties would require him to escort a replacement engine back to the ship.  Deck logs from the USS Kitty Hawk dated from January 1974 through March 1974, indicate it was operating in the area of the Philippines and then was en route to the Indian Ocean.  Additionally, an April 2001 VA hepatitis risk assessment noted that the Veteran reported a history of being physically in Vietnam sometime between 1961 and 1975.  
The Veteran's statements that he had a brief layover in Vietnam are competent and credible, as they are consistent with the places, dates, and nature of his service.  38 U.S.C.A. § 1154(a) (West 2012) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  Specifically, the Board affords great weight to the Veteran's April 2001 report of physical service in Vietnam as it was made in furtherance of medical care, was made prior to the Veteran's diagnosis of Parkinson's disease, was made prior to his claim for service connection, and is consistent with his subsequent lay statements.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); see also Caluza, 7 Vet. App. at 511.  Accordingly, the Board finds that there is credible evidence that the Veteran briefly stopped in Vietnam.  Resolving any doubt in the Veteran's favor, the Board therefore finds that the Veteran was exposed to herbicides during service.  Thus, the second Shedden element is met.  

With regard to a nexus between the Veteran's Parkinson's disease and his in-service herbicide exposure, pursuant to 38 C.F.R. § 3.309(e) (2014), Parkinson's disease shall be service connected if in-service herbicide exposure is presumed or established, even though there is no record of the disease during service.  Id.  Accordingly, presumptive service connection is warranted.  


ORDER

Entitlement to service connection for Parkinson's disease is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


